Citation Nr: 1137223	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the full-time monthly rate under 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill or MGIB) for the spring 2008 term.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Muskogee, Oklahoma.

Given the Veteran's contention that he is entitled to the full-time rate for his spring 2008 term, the Board has recharacterized the issue as above.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in February 2011 for further development and adjudicative action.  All necessary development has been completed and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran was paid a Chapter 30 educational allowance for 1/2 time enrollment in his approved educational program at Phoenix College from March 17, 2008, to March 25, 2008 as the College certified six credit hours for that time period.

2.  The Veteran was paid a Chapter 30 educational allowance for 3/4 time enrollment in his approved educational program at Phoenix College from March 26, 2008, to July 1, 2008, as the College certified ten credit hours for that time period.

3.  During the relevant period, from March 17, 2008, to July 1, 2008, Phoenix College did not certify the twelve credit hours requisite for the receipt of full time benefits.


CONCLUSION OF LAW

Entitlement to additional education assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is not warranted.  38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7072, 21.7135 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

Analysis

For veterans or active servicemen who are eligible for Chapter 30 educational benefits, a tuition assistance top-up program (TATU) permits the VA to issue payment to an individual for all or any portion of the difference between the tuition assistance amount paid by the military component and the total cost of tuition and related charges for an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In particular, eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).

Generally, VA will authorize payment of educational assistance for the individual's enrollment in any course or subject which a State approving agency has approved as provided in 38 C.F.R. § 21.7220, and which forms a part of a program of education as defined in 38 C.F.R. § 21.7020(b)(23).  A "program of education," in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

More specifically, a program of education is defined as the following --

(i) any unit course or subject or combination of courses or subjects which is pursued by a veteran or service member at an educational institution, and which is required by the Secretary of the Small Business Administration as a condition to obtaining financial assistance under the provisions of 15 U.S.C. 636; or

(ii) a combination of subjects or unit courses pursued at an educational institution. The combination generally is accepted as necessary to meet requirements for a predetermined educational, professional or vocational objective. It may consist of subjects or courses which fulfill requirements for more than one objective if all objectives pursued are generally recognized as being related to a single career field;

(iii) includes an approved full-time program of apprenticeship or of other on-job training;

(iv) effective November 30, 1999, includes a preparatory course for a test that is required or used for admission to--

(A) an institution of higher education; or

(B) a graduate school; and

(v) includes a licensing or certification test, the passing of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided that VA or a State approving agency has approved the test and the licensing or credentialing organization or entity that offers the test as provided in 38 U.S.C. 3689.

The rate of Chapter 30 education benefits that VA pays varies with the schedule of the Veteran's studies, that is, whether the schedule is full time, 3/4 time, 1/2 time, or some other part-time schedule.  38 C.F.R. § 21.7136(b).

The amount of the monthly assistance benefit is based, in part, on whether the claimant is enrolled on a full-time or part- time basis.  38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 21.7136, 21.7139.  For example, for collegiate graduate studies, a full-time semester course load is generally at least 14 credit hours or equivalent, a 3/4 time course load is 10 through 13 credits, and a 1/2 time course load is 7 through 9 hours or equivalent.  See chart accompanying 38 C.F.R. § 21.4270. However, when properly certified, 12 credit hours or equivalent may be considered full time, while a course load of 6 through 8 credit hours or equivalent is considered 1/2 time.  See chart accompanying 38 C.F.R. § 21.4270, note 2.

In various documents in the claims file, the Veteran has argued that his education was erroneously rated as 1/2 or 3/4 time and should have been rated as full-time during the entirety of the term from March 17, 2008, to July 1, 2008.  However, the Board concludes that this period of coursework was properly considered 1/2 time from March 17, 2008, to March 25, 2008, and 3/4 time from March 26, 2008, to July 1, 2008.  Specifically, from March 17, 2008, to March 25, 2008, the Veteran was enrolled for 6 credit hours (NUR111, Nursing Process/Critical Thinking I at 4 credits and NUR117, Pharmacology/Medical Administration I at 2 credits) that were certified by the school.  In the period from March 26, 2008, to July 1, 2008, he was enrolled in 10 credit hours (with the addition of NUR118, Nursing Science I at 4 credits), which were certified by the school.  As neither of these meet the number of credit hours required to be considered full-time under 38 C.F.R. § 21.4270, a full-time remuneration for these periods of education is not warranted.

The Board acknowledges the Veteran's contention that a non-certified course, Speedy Spanish, worth one credit hour during the term from March 25, 2008, to May 5, 2008 should have been certified.  However, the Board notes that the school's certifying officer has specifically refused to certify such course, as it is not required for his degree program.  

The Board additionally notes that the Veteran took Nursing 104AB from March 24, 2008, to July 1, 2008.  A letter dated May 12, 2008, from the Nursing Department Chairperson indicates that the Veteran was registered for a teacher-led study class (NUR104AB Structured Nursing Review) which was highly recommended (but not required) for his degree.

The Board additionally acknowledges the Veteran's claim on his June 2008 letter that he took 12 credits of course work during the spring semester of 2008.  However, as previously noted, the requirements for course work are determined by the school's certifying official.  The school's certifying official has determined that the Veteran's Speedy Spanish course and Structured Nursing review are not requirements in order to obtain his degree.   Thus, the Spanish course and the Structured Nursing review are not part of a "program of education," in pertinent part as specifically defined in 38 C.F.R. § 21.7020(b)(23).  Thus, the number of certified credits taken during the spring 2008 term did not reach the level of full-time at any point during the relevant time period.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable here because the preponderance of the evidence is against the claim.  While sympathizing with the Veteran's frustration regarding the lack of centralized VA accreditation authority across educational institutions, the Board is bound to apply the relevant legal authority, which in this case does not enable a more favorable outcome.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to the full-time monthly rate under 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill or MGIB) for the spring 2008 term is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


